          Case 3:19-mj-04295-MSB Document 1 Filed 10/03/19 PageID.1 Page 1 of 10
AO I06 (Rev. 04/10) Appl ication for a Search Warrant



                                       UNITED STATES DISTRICT COURT                                                      -------
                                                                                                                     ;i,;... 1-!"'
                                                                                                                            [ 1. ,., t--
                                                                                                                                     ,.,._,,., '"

                                                                     for the
                                                         Southern District of California                         [~
                                                                                                               CL•.·_,:C.K us [;ISlf\lC i couRT
                                                                                                            SOUTHERN DIS I H\Cl OF CALIFORNIA
              In the Matter of the Search of                                                                BY                                      DEPUTY
                                                                        )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )           Case No.
           ZTE Cellular Telephone; Model: Z832
                 IMEI: 86962702663872
                                                                        )
                                                                        )
                                                                                                     1 9 J 4 2 95
                                                                        )
                  S/N: 328C742104CB
                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A.
located in the              Southern              District of               California             , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B.

          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more) :
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                           Offense Description

        21 U.S .C. §§ 952, 960                     Importation of Methamphetamine

          The application is based on these facts:
        See attached affidavit of CBP Enforcement Officer Lisa M. Luna

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: c:::                               =:::--J...;
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                         Lisa M. Luna, CBP Enforcement Officer
                                                                                    r:===-=--     rrimen~           title

Sworn to before me and signed in my presence.


Date:      u_bh+                                                                                    Jud:e 's st nature

City and state: San Diego, California                                          Hon. Michael S . Berg, United States Magistrate Judge
                                                                                                  Printed name and title
              Case 3:19-mj-04295-MSB Document 1 Filed 10/03/19 PageID.2 Page 2 of 10




    1                                           AFFIDAVIT
    2              I, United States Customs and Border Protection (CBP) Enforcement Officer
    3 II Lisa M. Luna, being duly sworn, hereby state as follows:
    4                                        INTRODUCTION
    5              1.    This affidavit supports an application for a warrant to search the
    611 following:
                         a.    ZTE Cellular Telephone
    7
                               Model: Z832
    8                          IMEI: 86962702663872
                               SIN: 328C742104CB
 9
                               (Target Device)
1       11
 O as described in Attachment A, and seize evidence of crimes, specifically, violations of
11
   II Title 21 , United States Code, Section(s) 952 and 960 - Importation of Controlled
1211
      Substances. This search supports an investigation and prosecution of Alejandra
13
   II Naranjo ("Defendant") for the crimes mentioned above. A factual explanation
14 11
      supporting probable cause follows.
15
             2.    The Target Device was seized on January 23, 2019, at the San Ysidro,
16
      California Port of Entry, in San Diego, California. The Target Device was seized
17
      from Alejandra NARANJO pursuant to her arrest for importation of federally
18
      controlled substances. The Target Device is currently stored as evidence at San
19 11
      Ysidro Port of Entry, Criminal Enforcement Unit, 720 E. San Ysidro Boulevard, San
20 11
      Diego, California 92154.
21
             3.    Based on the information below, there is probable cause to believe that a
22
             search of the Target Device will produce evidence of the aforementioned crimes, as
23
             described in Attachment B.
24
                   4.     The information contained in this affidavit is based upon my experience
25
             and training, and consultation with other federal , state, and local law enforcement
26                      The evidence and information contained herein was developed from
             agents.
27           interviews and my review of documents and evidence related to this case. Because
28           this affidavit is made for the limited purpose of obtaining a search warrant for the

                                                      1
          Case 3:19-mj-04295-MSB Document 1 Filed 10/03/19 PageID.3 Page 3 of 10




 1 II Target Device, it does not contain all of the information known by me or other
 2 II federal agents regarding this investigation, but only contains those facts believed to be
 3 II necessary to establish probable cause.
 4   II                              EXPERIENCE AND TRAINING
 5           5.    I have been a CBP Officer since September 2000. As a CBP Officer, I
 611 am a Federal Law Enforcement Officer within the meaning of Rule 41(b) of the
 7 II Federal Rules of Criminal Procedure, that is, a government agent engaged in the
 8 II enforcement of the criminal laws of the United States, and thereby authorized to
 9 II request issuance of federal search and seizure warrants.
10 II        6.    I am a graduate of the CBP Officer academy at the Federal Law
11 II Enforcement Training Center (FLETC) in Glynco, Georgia, and the Advanced
12 II Training Center in Harpers Ferry, West Virginia. Part of this training included course
13 II studies in, among other things, criminal law, constitutional law, search and seizures,
1411 and courtroom procedure. As a result of my training and experience as a CBP Officer,
15 II I am familiar with federal criminal and immigration laws, and my primary duties have
16 been the enforcement of those laws.
17           7.    As an Enforcement Officer, my responsibilities include the investigation
18 II of possible violations of narcotics laws (Title 21, United States Code) and related
19 II offenses. As part of my assignments, I have interviewed countless of defendants and
20 II witnesses in drug smuggling investigations.      Through my observations and these
21 II interviews, I have gained a working knowledge and insight into the operational habits
22 II of narcotics smugglers, with particular emphasis on those who attempt to smuggle
23 II illegal drugs into the United States from Mexico.
24           8.    In preparing this affidavit, I have also conferred with other agents and
25 II law enforcement personnel who are experienced in the area of narcotics smuggling
26 II investigations, and the opinions stated below are shared by them. Further, I have
27 II personal knowledge of the facts below, or have had them related to me by persons
28 II mentioned in this affidavit.

                                                 2
       Case 3:19-mj-04295-MSB Document 1 Filed 10/03/19 PageID.4 Page 4 of 10




 1          9.     Through the course of my training, investigations, and conversations
 2 II with other law enforcement personnel, I am aware that it is a common practice for
 3 II narcotics smugglers to work in concert with other individuals and to do so by utilizing
 4 II cellular telephones to maintain communications with co-conspirators in order to
 5 II further their criminal activities. This is particularly true in cases involving
 6 II distributional   quantities   of hard   narcotics,   such   as   cocaine,   heroin,   and
 7 II methamphetamine. Typically, load drivers smuggling narcotics across the border
 8 II from Mexico into the United States are in telephonic contact with co-conspirators
 9 II immediately prior to and following the crossing of the load vehicle, at which time
10 II they receive instructions on how to cross and where and when to deliver the
11 II controlled substances. Narcotics smugglers and their organizations use cellular
12 II telephones, in part, because these individuals believe law enforcement is unable to
13 II track the originating and destination phone numbers of calls placed to and from
14 II cellular telephones
15          10.    Based upon my training and experience as a CBP Enforcement, and
16 II consultations with law enforcement officers experienced in narcotics smuggling
17 II investigations, and all the facts and opinions set forth in this affidavit, I submit the

1s 11 following:
19         a.      Drug smugglers will use cellular/mobile telephones because they are
20                 mobile and they have instant access to telephone calls, text, web, and voice
                   messages.
21
22         b.      Drug smugglers will use cellular/mobile telephones because they are able
                   to actively monitor the progress of their illegal cargo while the conveyance
23                 is in transit.
24
           C.      Drug smugglers and their accomplices will use cellular/mobile telephones
25                 because they can easily arrange and/or determine what time their illegal
26                 cargo will arrive at predetermined locations.
27                 Drug smugglers will use cellular/mobile telephones to direct drivers to
            d.
28                 synchronize an exact drop off and/or pick up time of their illegal cargo.

                                                  3
       Case 3:19-mj-04295-MSB Document 1 Filed 10/03/19 PageID.5 Page 5 of 10



           e.     Drug smugglers will use cellular/mobile telephones to notify or warn their
 1
                  accomplices of law enforcement activity to include the presence and
 2                posture of marked and unmarked units, as well as the operational status of
                  checkpoints and border crossings.
 3
 4         f.     Drug smugglers and their co-conspirators often use cellular/mobile
 5                telephones to communicate with load drivers who transport their narcotics
                  and/or drug proceeds.
 6

 7
           g.     The use of cellular/mobile telephones by drug smugglers tends to generate
                  evidence that is stored on the cellular/mobile telephones, including, but not
 8                limited to emails, text messages, photographs, audio files, call logs, address
 9
                  book entries, IP addresses, social network data, and location data.
           11.    Subscriber Identity Module (SIM) Cards, also known as subscriber
10
     identity modules, are smart cards that store data for cellular/mobile telephone
11
12 subscribers. Such data includes user identity, location and phone number, network
   authorization data, personal security keys, contact lists and stored text messages.
13
   Much of the evidence generated by a smuggler's use of a cellular/mobile telephone
14
15 would likely be stored on any SIM Card that ha.s been utilized in connection with that
     telephone.
16
           12.    Based upon my training and experience as a CBP Enforcement Officer,
17
     and consultations with law enforcement officers experienced in narcotics smuggling
18
     investigations, and all the facts and opinions set forth in this affidavit, I have learned
19
     that cellular/mobile telephones often contain electronic records, phone logs and
20
     contacts, voice and text communications, and data such as emails, text messages,
21
     chats and chat logs from various third-party applications, photographs, audio files,
22
     videos, and location data. This information can be stored within disks, memory cards,
23
     deleted data, remnant data, slack space, and temporary or permanent files contained
24
     on or in the cellular/mobile telephone. Specifically, I have learned, based upon my
25
     training, education, and experience that searches of cellular/mobile telephones
26
     associated with narcotics smuggling investigations yield evidence:
27
28

                                                 4
          Case 3:19-mj-04295-MSB Document 1 Filed 10/03/19 PageID.6 Page 6 of 10



               a.     tending to identify attempts to import methamphetamine or some other
 1
                      federally controlled substance from Mexico into the United States;
 2
               b.     tending to identify accounts, facilities, storage devices, and/or services-
 3
                      such as email addresses, IP addresses, and phone numbers-used to
 4                    facilitate the importation of methamphetamine or some other federally
                      controlled substance from Mexico into the United States;
 5
 6             c.     tending to identify co-conspirators, criminal associates, or others
                      involved in the importation of methamphetamine or some other federally
 7
                      controlled substance from Mexico into the United States;
 8
               d.     tending to identify travel to or presence at locations involved in the
 9
                      importation of methamphetamine or some other federally controlled
10                    substance from Mexico into the United States, such as stash houses, load
11                    houses, or delivery points;

12             e.     tending to identify the user of, or persons with control over or access to,
13                    the cellular/mobile telephone; and/or

14             f.     tending to place in context, identify the creator or rec1p1ent of, or
15                    establish the time of creation or receipt of communications, records, or
                      data involved in the activities described above.
16
                           FACTS SUPPORTING PROBABLE CAUSE
17
              13.     On January 23, 2019, at approximately 4:45 a.m., Defendant Alejandra
18
        NARANJO, a United Sates citizen, applied for entry into the United States from
19 II
        Mexico at the San Ysidro, California Port of Entry pedestrian east facility.       Upon
20
        inspection before a CBP Officer, Defendant stated she was a United States citizen,
21
        was going to Orange County, with nothing to declare from Mexico. The CBP Officer
22
        asked what her purpose was in Mexico and Defendant stated she was visiting her
23
        boyfriend who lives in Tijuana.      The CBP Officer noticed the Defendant's voice
2411
        become shaky. The CBP Officer inspected Defendant's bag and discovered a few
25 II
        unopened syringes.     The CBP Officer referred Defendant to secondary for further
26
        inspection.
27
              15.     In secondary, a Canine Enforcement Officer (CEO) was requested and
28 II
        the Human/Narcotic Detector Dog (HNDD) alerted to the Defendant's groin area.
                                                    5
        Case 3:19-mj-04295-MSB Document 1 Filed 10/03/19 PageID.7 Page 7 of 10




 1 II Defendant was secured and escorted to the security office for further inspection. A
 211 CBP Officer conducted a pat down and discovered a package concealed in the
 3 II Defendant's groin area.      The package was probed and revealed a crystal-like
 4 II substance, which field-tested positive for the presence of methamphetamine.           The
 5 II package had a net weight of approximately 217 grams (0.48 pounds) of
 6 II methamphetamine. Defendant was arrested and charged with violation of Title 21,
 7 II United States Code, 952 and 960, Unlawful Importation of a Controlled Substance.
 8         15.    The Target Device was discovered and seized by CBP at the time of
 9 II Alejandra Naranjo's arrest. CBP assumed custody of the Target Device.
10 II      16.    Based upon my experience investigating narcotics traffickers and the
11 II particular investigation in this case, I believe that Alejandra NARANJO likely used
12 II the Target Device to coordinate the importation of federally controlled substances
13 II into the United States. In addition, I believe that recent calls made and received,
1411 telephone numbers, contact names, electronic mail (e-mail) addresses, appointment
15 II dates, text messages, pictures and other digital information may be stored in the
16 II memory of the Target Device, which may identify other persons involved in
17 II narcotics trafficking activities. Accordingly, based upon my experience and training,
18 11 consultation with other law enforcement officers experienced in narcotics trafficking
19 II investigations, and all the facts and opinions set forth in this affidavit, I believe that
20 II information relevant to the narcotics smuggling activities of Alejandra NARANJO,
21 II such as telephone numbers, made and received calls, contact names, electronic mail
22 II (e-mail) addresses, appointment dates, messages, pictures, and other digital
23 II information are stored in the memory of the Target Device.
24 II      17.    Finally, I also have learned that narcotics trafficking activities entail
25 II intricate planning to successfully evade detection by law enforcement.             In my
26 II professional training, education and experience, I have learned that this reqmres
27 II planning and coordination in the days, weeks, and often months prior to the event.
28

                                                  6
          Case 3:19-mj-04295-MSB Document 1 Filed 10/03/19 PageID.8 Page 8 of 10




 1 II Given this, I request permission to search the Target Device for items listed in
 211 Attachment B beginning on October 23, 2018, up to and including January 23, 2019.
 3                                      METHODOLOGY
 4            18.   It is not possible to determine, merely by knowing the cellular
 5 telephone's make, model and serial number, the nature and types of services to which
 6 the device is subscribed and the nature of the data stored on the device. Cellular
 7 devices today can be simple cellular telephones and text message devices, can
 8 include cameras, can serve as personal digital assistants and have functions such as
 9 calendars and full address books and can be mini-computers allowing for electronic
10 mail services, web services and rudimentary word processing. An increasing number
11 of cellular service providers now allow for their subscribers to access their device
12 over the internet and remotely destroy all of the data contained on the device. For that
13 reason, the device may only be powered in a secure environment or, if possible,
14 started in "flight mode" or "airplane mode" which disables access to the network.
15 Unlike typical computers, many cellular telephones do not have hard drives or hard-
16 drive equivalents and store information in volatile memory within the device or in
17 memory cards inserted into the device. Current technology provides some solutions
18 for acquiring some of the data stored in some cellular telephone models using
19 forensic hardware and software. Even if some of the stored information on the device
20 may be acquired forensically, not all of the data subject to seizure may be so
21      acquired. For devices that are not subject to forensic data acquisition or that have
22 potentially relevant data stored that is not subject to such acquisition, the examiner
23 II must inspect the device manually and record the process and the results using digital
24 II photography. This process is time and labor intensive and may take weeks or longer.
25 II         19.   Following the issuance of this warrant, I will collect the Target Device
26 II and subject it to analysis.   All forensic analysis of the data contained within the
27 II Target Device and memory card(s) will employ search protocols directed exclusively
28 II to the identification and extraction of data within the scope of this warrant.

                                                  7
         Case 3:19-mj-04295-MSB Document 1 Filed 10/03/19 PageID.9 Page 9 of 10




 1           20.   Based on the foregoing, identifying and extracting data subject to seizure
 2 II pursuant to this warrant may require a range of data analysis techniques, including
 3 II manual review, and, consequently, may take weeks or months.            The personnel
 411 conducting the identification and extraction of data will complete the analysis within
 5 II ninety (90) days, absent further application to this court.
 6                                        CONCLUSION
 7           21.   Based on all of the facts and circumstances described above, there is
 8 probable cause to conclude that Alejandra NARANJO used the Target Device to
 9 facilitate violations of Title 21, United States Code, Section(s) 952 and 960.
10           22.   Because the Target Device was promptly seized during the investigation
11     of NARANJO's smuggling activities and has been securely stored, there is probable
12 cause to believe that evidence of illegal activities committed by NARANJO
13 continues to exist on the Target Device. As stated above, I believe that the date
14 range for this search is from October 23, 2018, up to and including January 23, 2019.
15 II
16 II
17 II
18 II
19 II
20 II
21 II
22 II
23 II
24 II
2 5 II
26 II
27 II

2811
                                                  8
             Case 3:19-mj-04295-MSB Document 1 Filed 10/03/19 PageID.10 Page 10 of 10




    1            23.   WHEREFORE, I request that the court issue a warrant authorizing law
    2 II enforcement agents and/or other federal and state law enforcement officers to search
    3 II the items described in Attachment A, and the seizure of items listed in Attachment B,
    411 using the methodology described above.
    5            I swear the foregoing is true and correct to the best of my knowledge and belief.
    6
    7

    8                                             e.8~~
                                                  CBP Enforcement Officer
    9
1
        II
    O Subscribed and sworn to before me this ~        rj__   day of October, 2019.
11
12
                       ·~        ~

13 11      ---                  I
                                 I
      HON. MICHAEL S. BER
14
   jl United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     9
